Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 1, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148931-33 & (54)                                                                                     Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  FRASER TREBILCOCK DAVIS &                                                                               David F. Viviano,
  DUNLAP PC,                                                                                                          Justices
           Plaintiff-Appellee/
           Cross-Appellant,

  v                                                                 SC: 148931; 148932; 148933
                                                                    COA: 302835; 305149; 307002
                                                                    Midland CC: 09-006135-CZ
  BOYCE TRUST 2350, BOYCE TRUST 3649,
  and BOYCE TRUST 3650,
            Defendants-Appellants/
            Cross-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 6, 2014
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties may file supplemental briefs within 42 days of the date of this order, but they
  should not submit mere restatements of their application papers. The application for
  leave to appeal as cross-appellant is DENIED, because we are not persuaded that the
  question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 1, 2014
         p0924
                                                                               Clerk